Order entered January 22, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00896-CV

                      IN RE ASSOCIATED TRUSS COMPANY, Relator

                   Original Proceeding from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-06332-A

                                             ORDER
                           Before Justices Bridges, Brown, and Pedersen

       Before the Court is the real parties in interest’s January 16, 2019 motion for a stay of the

deadline for respondent to comply with this Court’s December 20, 2018 opinion and order.

Specifically, the real parties in interest ask this Court to stay the trial court’s order vacating its

June 11, 2018 mistrial order and stay the deadline for the trial court to sign a judgment on the

verdict. On January 18, 2019, the trial court signed a final judgment in compliance with our

December 20, 2018 opinion and order. Accordingly, we DENY the requested relief as moot.

       On our own motion, however, we STAY the trial court’s January 18, 2019 final judgment

and STAY all post-judgment deadlines and enforcement efforts pending this Court’s

determination of the real parties in interest’s motion for rehearing en banc. This stay shall

remain in effect until further order of this Court.
/s/   DAVID L. BRIDGES
      JUSTICE